Citation Nr: 0902686	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-28 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran served on active duty in the military from 
January 1942 to March 1945.  He died in June 2005.  The 
appellant is his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.

In December 2007, the appellant testified during a hearing at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.

In February 2008, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), in Washington, D.C.  At 
that time, the Board also referred the appellant's claim for 
accrued benefits (raised at the hearing) for appropriate 
action.  However, no action appears to have been taken with 
regard to this claim.  See Hearing transcript, p. 7.  The 
Board again refers this claim to the RO, via the AMC, for 
appropriate action.

In January 2008, the Board granted a motion to advance this 
case on its docket.


FINDINGS OF FACT

1.  The veteran died in June 2005.  The immediate, and only, 
cause of death listed on the death certificate was ischemic 
cardiomyopathy.

2.  At the time of the veteran's death, service connection 
was in effect for a left ankle scar residual to a gunshot 
wound of the left leg, muscle group X,  rated 20 percent 
disabling, bilateral hearing loss, rated 20 percent 
disabling, and malaria, rated noncompensable.

3.  Ischemic cardiomyopathy was not incurred during service 
or until many years after discharge, and is not otherwise 
etiologically related to service.

4.  The veteran's service-connected left ankle scar from a 
gunshot wound of muscle group X did not cause or contribute 
to his death.

 
CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a March 2008 letter, the AMC notified the appellant of the 
evidence needed to substantiate her claim for service 
connection for the cause of the veteran's death.  This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist her 
in obtaining and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The March 2008 
letter nonetheless told the appellant veteran that he should 
submit any additional evidence that would substantiate her 
claim.

The veteran's status as a veteran has been substantiated.  
Moreover, the appellant was notified of all remaining 
elements of the Dingess notice, including the disability-
rating and effective-date elements of the claim, in the March 
2008 letter.

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claims in the December 2008 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. Unlike a claim to reopen, an original DIC 
claim imposes upon VA no obligation to inform a DIC claimant 
who submits a nondetailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not granted. Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The appellant did not submit a detailed application for DIC 
benefits, and VA therefore was not required to explain why 
any claim made during the veteran's lifetime was not granted.  
In addition, the March 2008 letter told the appellant that to 
support her claim for DIC benefits, the evidence had to show 
that the veteran died from a service-connected injury or 
disease.  

The letter also indicated that to establish entitlement to 
these benefits, the evidence had to show three elements: the 
cause of death, an injury disease or other event in service, 
and a relationship between the cause of death and the injury, 
disease, or event in service.  

The March 2008 letter did not fully comply with the Hupp 
requirements, as it did not contain a statement of the 
conditions for which the veteran was service connected at the 
time of his death and did make a clear distinction between 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition and 
the evidence and information required to substantiate a DIC 
claim based on a condition not yet service-connected.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F. 3d 881, 888-9 (Fed. Cir. 
2007); George-Harvey v. Nicholson, 21 Vet. App. 334-339 
(2007).

The Board finds that the error in not complying with Hupp was 
not prejudicial for the following reasons.  In her July 2006 
substantive appeal (VA Form 9) and hearing testimony, the 
appellant argued that the veteran's left ankle disability 
restricted his mobility, thus leading to a sedentary 
lifestyle that caused the cardiac disability that resulted in 
his death.  

Thus, the appellant demonstrated actual knowledge that she 
could establish service connection for the cause of the 
veteran's death by showing it was related to his service-
connected left ankle disability.  Her statements also 
indicated that she was aware of the disabilities for which 
the veteran had been granted service connection, and that she 
understood the distinction between substantiating a DIC claim 
based on a previously service-connected condition and 
substantiating a DIC claim based on a condition not yet 
service-connected.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records and all of the identified post-service VA treatment 
records.  In addition, VA obtained a medical opinion as to 
the etiology of the veteran's death, specifically as to the 
theory advanced by the appellant that the veteran's left 
ankle disability restricted his mobility, thus leading to a 
sedentary lifestyle which caused the cardiac disability that 
resulted in his death.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for the cause 
of the veteran's death is thus ready to be considered on the 
merits.

Analysis

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312.

In determining whether the disability that resulted in the 
death of the veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply. 38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a DIC claim based on cause of death, the first Caluza 
requirement, "evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die)".  Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
West, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- 
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran died in June 2005.  The immediate, and only, 
cause of death listed on the death certificate was ischemic 
cardiomyopathy.  At the time of the veteran's death, service 
connection was in effect for a scar from a gunshot wound of 
the left leg, muscle group X,  rated 20 percent disabling, 
bilateral hearing loss, rated 20 percent disabling, and 
malaria, rated noncompensable.  Service connection had been 
in effect for each disability since March 25, 1945, the day 
after separation from service.

The appellant does not contend, and the evidence does not 
reflect, that the ischemic cardiomyopathy that cause the 
veteran's death was directly related to service.  The service 
treatment records do not contain any notations regarding 
complaints, treatment, or diagnoses of heart-related symptoms 
and August 1946 X-rays taken a relatively short time after 
service reflect that the veteran's chest was free from 
disease.  In addition, December 1979 and March 1982 chest X-
rays were normal, and there is no evidence of heart-related 
symptoms or heart disease until many years after service.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc) (the Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue).

The appellant has consistently maintained that the veteran's 
service-connected left ankle scar from a gunshot wound of the 
left leg, muscle group X, restricted his mobility, thus 
leading to a sedentary lifestyle that caused the cardiac 
disability that resulted in his death.  

Service connection can be granted on a secondary basis for 
disability caused or aggravated by a service connected 
disability or disease.  38 C.F.R. § 3.310 (2006 & 2008).  
Medical evidence is required to connect the asserted 
secondary condition to the service-connected disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996).

The only competent medical opinion expressed as to the 
etiology of the veteran's death was that of a VA physician in 
July 2008.  After reviewing the claims file, the VA physician 
noted the veteran's in-service left ankle shrapnel wound, and 
his subsequent development of hip arthritis and bilateral hip 
replacement.  

The physician concluded that the veteran's service-connected 
left ankle disability did not likely contribute to his death, 
and that there was no causal connection between the ankle 
disability and the cause of the veteran's death.  He reasoned 
that, although the veteran's left ankle disability may have 
limited some of his mobility and ambulation, there are 
cardiovascular exercise programs that would accommodate for 
such limitations caused by an ankle condition.  

Given that the VA physician explained the reasoning for his 
conclusion in light an accurate characterization of the 
relevant evidence, the Board finds his opinion to be of 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of 
a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  Moreover, there is no 
other medical opinion as to the etiology of the veteran's 
death.

There is medical opinion evidence as to the effect of the 
veteran's left ankle disability on his ambulation during his 
lifetime.  The April 2004 VA examiner noted that the 
veteran's left ankle arthritis and hip arthritis caused a 
marked restriction in his range of motion and an abnormal 
gait which caused early fatigability and pain.  

The appellant's representative cited the August 2004 VA 
examination report in support of her claim.  See Hearing 
transcript, p. 8.  However, even assuming that the veteran's 
service-connected left ankle scar from a gunshot wound of 
muscle group X caused the left ankle and bilateral hip 
arthritis, the August 2004 VA examiner's opinion only 
indicates that the veteran's left ankle disability resulted 
in restricted motion and abnormal gait that caused early 
fatigability, not that it caused, even indirectly, any heart-
related symptoms.  

Moreover, an August 1979 VAOPT note indicated that the 
veteran had a normal gait and stance, a March 2001 VAOPT note 
indicated that the veteran was able to walk a couple of miles 
every other day, a June 1999 VAOPT note indicated that the 
veteran's bilateral hip pain was worse when lying down, and a 
March 2001 VAOPT note indicated that the veteran stated that 
he could walk a mile on his ankle.  Thus, the evidence 
supports the conclusion of the July 2008 VA physician that 
the veteran's left ankle and bilateral hip disability did not 
so restrict his movement as to result in a sedentary 
lifestyle that caused his death from ischemic cardiomyopathy, 
even assuming that the left ankle and bilateral hip arthritis 
were service-related (as secondary to the service-connected 
left ankle scar from a gunshot wound of muscle group X).

As to the appellant's opinion that the veteran's service-
connected left ankle scar from a gunshot wound of muscle 
group X restricted his mobility, thus leading to a sedentary 
lifestyle that caused the cardiac disability that resulted in 
his death, as a layperson, she has not been not shown to 
possess appropriate medical training and expertise to 
competently render a probative opinion on a medical matter-
to include the cause of the veteran's death.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, any lay assertions in this regard have no probative 
value.

As there is no competent evidence linking the cause of the 
veteran's death to service or a service connected disease or 
disability, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


